Citation Nr: 0600911	
Decision Date: 01/11/06    Archive Date: 01/19/06

DOCKET NO.  00-02 453	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.  Entitlement to service connection for a right hip 
disorder, to include as secondary to service-connected 
residuals of a left ankle injury.

2.  Entitlement to service connection for a right knee 
disorder, to include as secondary to service-connected 
residuals of a left ankle injury.  

3.  Entitlement to an initial rating in excess of 10 percent 
for residuals of a left ankle injury from March 30, 1998, to 
March 9, 2004.

4.  Entitlement to an initial rating in excess of 20 percent 
for residuals of a left ankle injury from March 10, 2004, to 
the present.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States



WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Brian J. Milmoe, Counsel


INTRODUCTION

The veteran served on active duty from May 1978 to April 
1985.  

The issues of the veteran's entitlement to service connection 
for bilateral knee and hips disorders, to include as 
secondary to service-connected residuals of a left ankle 
injury, as well as the issue of the initial rating to be 
assigned for residuals of a left ankle injury from March 30, 
1998, were most recently before the Board of Veterans' 
Appeals (Board) in September 2003, at which time those 
matters were remanded to the Department of Veterans Affairs 
(VA) Regional Office (RO) in Cleveland, Ohio, through the 
VA's Appeals Management Center (AMC) in Washington, DC.  The 
purpose of such remand was to obtain additional development.  

While the case remained in remand status, the AMC's Resource 
Unit by means of a rating decision in October 2005 granted 
service connection for left hip strain with arthritis and for 
left knee strain, and modified the initial rating assigned 
for the veteran's left ankle disorder from 10 percent to 20 
percent, effective from March 10, 2004.  Following the 
issuance of a supplemental statement of the case later in 
October 2005, the case was returned to the Board for further 
review.  

In his November 2005 presentation to the Board, the veteran's 
representative sets forth allegations that the veteran's 
service-connected left hip and knee disorders are more 
disabling than reflected by the currently assigned 
evaluations therefor.  Such matters are not within the 
Board's jurisdiction for review at this time and are referred 
to the RO for appropriate development and adjudication.

The issue of the veteran's entitlement to an initial rating 
in excess of 10 percent for residuals of a left ankle injury 
from March 30, 1998, to March 9, 2004, is addressed in the 
REMAND portion of the decision below and is REMANDED to the 
RO via the AMC.  


FINDINGS OF FACT

1.  No right hip or right knee disorder is shown in service, 
nor is there any showing of arthritis of the right hip or 
right knee within the one-year period immediately following 
the veteran's discharge from service.

2.  There is shown to be current disability of the right hip 
involving degenerative arthritis, but no medical professional 
provides any finding or opinion linking the veteran's right 
hip arthritis to his period of military service or any event 
thereof, or his service-connected residuals of a left ankle 
injury.

3.  There is no showing of current disability of the 
veteran's right knee.

4.  From March 10, 2004, the veteran's service-connected 
residuals of a left ankle injury are shown to be manifested 
by not more than a marked limitation of motion, without a 
showing of ankylosis, frequent periods of hospital care, or a 
marked interference with employment.


CONCLUSIONS OF LAW

1.  Neither a right hip disorder, nor a right knee disorder, 
was incurred in or aggravated by service, nor may arthritis 
of the right hip or right knee be presumed to have been 
incurred therein, nor is either a right hip or right knee 
disorder shown to be proximately due to or the result of 
service-connected residuals of a left ankle injury.  38 
U.S.C.A. §§ 1101, 1112, 1113, 1131, 1137, 5100, 5102, 5103, 
5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 
3.307, 3.309, 3.310, 3.326 (2005).

2.  The criteria for the assignment of an initial rating in 
excess of 20 percent for residuals of a left ankle injury 
from March 10, 2004, to the present, have not been met.  
38 U.S.C.A. §§ 1155, 5100, 5102, 5103, 5103A, 5107 (West 
2002); 38 C.F.R. §§ 3.102, 3.159, 3.326, 4.1, 4.2, 4.3, 4.6, 
4.7, 4.10, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5271 
(2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As noted above, this matter was remanded most recently by the 
Board in September 2003.  One or more other remands or 
development memoranda from the Board preceded that action.  
All of the actions previously sought by the Board through its 
prior development requests as to the matters herein addressed 
appear to have been completed in full as directed, and 
neither the veteran, nor his representative, contends 
otherwise.  See Stegall v. West, 11 Vet.App. 268, 270-71 
(1998).  

Under the VCAA, VA first has a duty to provide an appropriate 
claim form, instructions for completing it, and notice of 
information necessary to complete the claim if it is 
incomplete.  38 U.S.C.A. § 5102; 38 C.F.R. § 3.159(b)(2).  
Second, VA has a duty to notify the appellant of the 
information and evidence needed to substantiate and complete 
a claim, notice of what part of that evidence is to be 
provided by the claimant, and notice of what part VA will 
attempt to obtain for the claimant.  38 U.S.C.A. § 5103(a); 
Charles v. Principi, 16 Vet.App. 370, 373-74 (2002); 
Quartuccio v. Principi, 16 Vet.App. 183, 187 (2002).  Third, 
VA has a duty to assist claimants in obtaining evidence 
needed to substantiate a claim.  This assistance includes 
obtaining all relevant evidence adequately identified in the 
record, and in some cases, affording VA examinations.  38 
U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  Finally, VA has a duty 
to notify the appellant that he should submit all pertinent 
evidence in his possession.

In this case, the Board finds that there is no issue as to 
providing an appropriate application form or completeness of 
the application.  Written notice provided to the veteran by 
the AMC in February 2004 advised him of the existence of the 
VCAA and its requirements as to all issues, and neither the 
veteran, nor his representative, challenges the sufficiency 
of that notice.  Finally, VA has secured all available 
pertinent evidence and conducted all appropriate development, 
including affording the veteran any needed VA medical 
examinations.  In all, the Board finds that VA has satisfied 
its duties under the VCAA.  

To the extent that VA has failed to fulfill any duty to 
notify and assist the appellant, the Board finds that error 
to be harmless.  Of course, an error is not harmless when it 
reasonably affects the outcome of the case.  ATD Corp. v. 
Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).  In this 
case, however, because there is not a scintilla of evidence 
that any failure on the part of VA to further comply with the 
VCAA reasonably affects the outcome of this case, the Board 
finds that any such failure is harmless.  While perfection is 
an aspiration, the failure to achieve it in the 
administrative process, as elsewhere in life, does not, 
absent injury, require a repeat performance.  Miles v. M/V 
Mississippi Queen, 753 F.2d 1349, 1352 (5th Cir. 1985).  

Claims for Service Connection

Service connection is warranted where the evidence of record 
establishes that a particular injury or disease resulting in 
disability was incurred in the line of duty in the active 
military service or, if pre-existing such service, was 
aggravated thereby. 38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.  
Where a veteran served 90 days or more during a period of 
war, or during peacetime after December 31, 1946, and a 
chronic disease, such as arthritis, becomes manifest to a 
degree of 10 percent or more within one year from the date of 
termination of such service, such disease shall be presumed 
to have been incurred in service, even though there is no 
evidence of such disease during the period of service.  
38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 
3.309.  

Service connection requires medical evidence of a current 
disability; medical, or in some cases, lay evidence of 
inservice incurrence of a disease or injury; and medical 
evidence of a nexus between the claimed inservice disease or 
injury and the current disease or injury.  Hickson v. West, 
12 Vet.App. 247, 253 (1999).

Service connection on a secondary basis is granted where the 
claimed disorder is proximately due to or aggravated by 
service-connected disability.  38 C.F.R. § 3.310; Allen v. 
Brown, 7 Vet.App. 439 (1995).  

The record does not indicate, nor does the veteran so 
contend, that he engaged in combat with the enemy during his 
period of military service.  As such, the provisions of 38 
U.S.C.A. § 1154 (West 2002) are not for application in this 
matter.  See VAOPGCPREC 12-99, 65 Fed. Reg. 6257 (2000).

Service medical records indicate that, in January 1982, the 
veteran sought Ace wraps for the knees, due to reported pain 
because of his involvement in sports activities.  The Ace 
wraps were provided; the diagnostic assessment was deferred.  
Service medical records are otherwise negative for complaints 
or findings regarding the claimed disabilities of the right 
hip and right knee.  

After service, the record fails to identify a right hip or 
knee disorder, including arthritis of either joint, during 
the one-year following the veteran's discharge from service.  
Beyond that one-year period, the medical evidence developed 
does not denote the existence of any right knee disability, 
and although clinical examinations show no abnormality of the 
right hip, degenerative arthritic changes of the right hip 
were found on X-rays during the course of a VA medical 
examination in March 2004.  

Inasmuch as there is no showing of current disability 
involving the right knee, the veteran's claim for service 
connection for such entity must fail.  Hickson.  While there 
is evidence of current disablement of the right hip, there is 
lacking competent evidence of a nexus between current 
disability of the right hip and the veteran's period of 
service or his service-connected residuals of a left ankle 
injury.  In fact, the only evidence addressing the nexus 
question is contrary to the veteran's position.  In this 
regard, it is noted that a VA examiner in June 2001 concluded 
that it was not likely that any disability of the veteran's 
hips or knees was due to his service-connected left ankle 
disorder.  A VA examiner in March 2004 did not reach the 
nexus question on the basis that he did not find that there 
was in existence any current disability of the right knee or 
hip.  It, too, is noteworthy that no medical professional has 
offered any finding or opinion that any disability of the 
veteran's right knee or right hip was aggravated by service-
connected disablement of his left ankle.  

It is also pointed out that, while the veteran himself 
reports the existence of disablement of the right knee and 
hip and links such disorders to service or service-connected 
disability, his opinions are not competent as he is not shown 
to be in possession of the medical background or training so 
as to render competent the opinions offered as to questions 
of medical diagnosis or etiology.  Espiritu v. Derwinski, 2 
Vet.App. 492, 495 (1992).  As stated above, no medical 
professional is shown to link any claimed disorder to service 
or service-connected residuals of a left ankle injury.  

In reaching this decision, the Board notes that, inasmuch as 
a preponderance of the evidence is against the veteran's 
claims, the benefit of the doubt rule is not for application 
in this instance.  38 U.S.C.A. § 5107(b); Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

Claim for Initial Rating for Left Ankle Disability from March 
10, 2004

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  Separate diagnostic codes (DCs) identify 
the various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R., 
Part 4.  Each disability must be viewed in relation to its 
history and there must be emphasis upon the limitation of 
activity imposed by the disabling condition.  38 C.F.R. 
§ 4.1.  Examination reports are to be interpreted in light of 
the whole recorded history, and each disability must be 
considered from the point of view of the appellant working or 
seeking work.  38 C.F.R. § 4.2.  Where there is a question as 
to which of two disability evaluations shall be applied, the 
higher evaluation is to be assigned if the disability picture 
more nearly approximates the criteria required for that 
rating.  Otherwise, the lower rating is to be assigned.  38 
C.F.R. § 4.7.

Service connection for residuals of a left ankle injury was 
established by the RO through its rating decision of December 
1999.  At that time, a 10 percent rating was assigned 
therefor under DC 5271 from March 30, 1998.  By rating action 
in October 2005, the rating was increased from 10 to 20 
percent, effective from March 10, 2004.  Given that the 
veteran timely appealed the initial rating assigned in 
December 1999, the holding in Fenderson v. West, 12 Vet.App. 
119 (1999) is applicable.  Under Fenderson, at the time of an 
initial rating, separate or "staged" ratings may be 
assigned for separate periods of time based on the facts 
found.  Thus, the question herein presented for review is 
whether a rating in excess of 20 percent is warranted at any 
time from March 10, 2004, to the present.  

Under 38 C.F.R. § 4.71a, DC 5271, a 10 percent rating is 
assigned where there is moderate limitation of ankle motion.  
The maximum evaluation of 20 percent is for assignment where 
there is a marked limitation of motion.  Id.  Normal ankle 
motion is defined as dorsiflexion to 20 degrees and plantar 
flexion to 45 degrees.  38 C.F.R. § 4.71, Plate II (2005).  

Regardless of the criteria, when assigning a disability 
rating it is necessary to consider functional loss due to 
flare-ups, fatigability, incoordination, and pain on 
movement.  See DeLuca v. Brown, 8 Vet.App. 202, 206-7 (1995).  
Under 38 C.F.R. §§ 4.40 and 4.45, the rating for an 
orthopedic disorder must reflect functional limitation which 
is due to pain, as supported by adequate pathology and 
evidenced by the visible behavior of the claimant undertaking 
the motion.  Weakness is also as important as limitation of 
motion, and a part which becomes painful on use must be 
regarded as seriously disabled.  A little used part of the 
musculoskeletal system may be expected to show evidence of 
disuse, either through atrophy, the condition of the skin, 
absence of normal callosity, or the like.  

The only medical evidence on file on and after March 10, 
2004, is the report of a VA medical examination performed on 
that date.  At that time, dorsiflexion was possible to 0 
degrees and plantar flexion could be accomplished to 30 
degrees.  Such findings warrant the assignment of the maximum 
evaluation of 20 percent under DC 5271 on the basis of a 
marked limitation of motion.  Lacking, however, is evidence 
of ankylosis of the left ankle, such as might warrant the 
assignment of a schedular evaluation in excess of 20 percent 
under DC 5270.  Because the veteran's left ankle disability 
is currently assigned the maximum disability rating available 
under 38 C.F.R. § 4.71a, DC 5271, the existence of objective 
evidence of pain of the left ankle or pain on motion does not 
warrant the assignment of an increased schedular evaluation 
under 38 C.F.R. §§ 4.40, 4.45 or DeLuca, given that pain 
cannot be the basis for an award under a DC in excess of the 
maximum evaluation under that particular DC.  See Johnston v. 
Brown, 10 Vet.App. 80, 85 (1997).  Further, in the absence of 
any evidence of record that the appellant's service-connected 
residuals of an injury to the left ankle cause "such an 
exceptional or unusual disability picture with such related 
factors as marked interference with employment or frequent 
periods of hospitalization as to render impractical the 
application of the regular schedular standards," per 38 
C.F.R. § 3.321(b)(1), there is no basis for the assignment of 
an increased evaluation on an extraschedular basis.  

As a preponderance of the evidence is against the veteran's 
claim for an initial evaluation in excess of 20 percent from 
March 10, 2004, for residuals of a left ankle injury, this 
portion of the veteran's appeal must be denied.  


ORDER

Service connection for a right hip disorder, to include as 
secondary to service-connected residuals of a left ankle 
injury, is denied.

Service connection for a right knee disorder, to include as 
secondary to service-connected residuals of a left ankle 
injury, is denied.

An initial rating in excess of 20 percent for residuals of a 
left ankle injury from March 10, 2004, is denied.  



REMAND

On prior remand, following the assignment of the 20 percent 
initial rating from March 10, 2004, for the veteran's left 
ankle injury, the issue of the veteran's entitlement to an 
initial rating in excess of 10 percent for the same 
disability for the period from March 30, 1998, to March 9, 
2004, was not reconsidered.  Such issue remains on appeal 
regardless of the action taken for the period, beginning 
March 10, 2004.  Remand is thus required to afford the AMC's 
Resource Unit that opportunity.  

Accordingly, this portion of the appeal is REMANDED for the 
following actions:

The AMC's Resource Unit must readjudicate 
the veteran's entitlement to an initial 
schedular and/or extraschedular rating in 
excess of 10 percent for residuals of a 
left ankle injury for the period from 
March 30, 1998, to March 9, 2004, based 
on all of the evidence of record and all 
governing legal authority.  If the 
benefit sought on appeal remains denied, 
the veteran and his representative must 
be provided with a supplemental statement 
of the case, which must contain notice of 
all relevant actions taken on the claim 
for benefits, to include a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issue currently on appeal.  An 
appropriate period of time should then be 
allowed for a response, before the record 
is returned to the Board for further 
review.

The veteran need take no action until otherwise notified.  
The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded 



to the AMC/RO.  Kutscherousky v. West, 12 Vet.App. 369 
(1999).  No inference should be drawn regarding the final 
disposition of the claim in question as a result of this 
action.  



______________________________________________
WARREN W. RICE, JR.
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


